The opinion of the court was delivered by
Schoonover, J.:
The defendant in error commenced • this action in the district court of Chautauqua county, •alleging that J. K. Tulloss was indebted to him in the sum of $1885.31. Tulloss filed his answer and cross-petition. The answer sets forth the facts constituting the defense at great length. It is, in effect, a general denial, with a further allegation that plaintiff below, Richardson, was indebted to him in the sum of $17.65 for goods sold and delivered.
After the issues were made up, the court, with the *439consent of. both parties, appointed F. J. Fritch referee, to take the testimony and report the same to the court, together with his findings. Afterward the court rendered judgment on the pleadings, evidence and findings of the referee in favor of Richardson, plaintiff below, for $1514 and for costs. The defendant below brings the case here.
There is no contention as to the law in the case. If the facts are as contended for by plaintiff in error, the authorities cited are applicable.
Our investigation has been confined to the one question, Is the evidence sufficient to uphold the findings of the referee and the judgment of the trial court?
The record contains over 300 pages, and a synopsis of the evidence would prolong this decision beyond reason. We are satisfied that the findings of the referee and the judgment of the trial court are supported by the evidence.
The judgment of the district court will be affirmed.